DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the current output location" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the current output location" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the current output location" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the text input" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the portions of the keyboard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
6.	Claim 26 recites the limitation "the text input" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 28 recites the limitation "the portions of the keyboard" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
8.	Regarding claim 28, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 38 recites the limitation "the text input" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the portions of the keyboard" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 39, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 23, 27, 30-37, and 40 are rejected under this section because they depend from either claim 21, 25 or 29. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25, 29-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-12 of U.S. Patent No. 10,725,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").
The following is the correspondence between the Instant application claims and the patented claims: 

Instant Applicant claims:
Patented claims:
21
1
25
12
29
1
30
2
31
3
32
4
33
5
34
6
35
7
36
8
37
9
40
11


Claims 22, 26, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-12 of U.S. Patent No. 10,725,633 in view of Ludwig US 2005/0179652). 
Regarding claim 22: 
The patent claim discloses all the features in claim 21.  The patent claim does not disclose the method, wherein the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive area of a remote controlling device, wherein the text input is displayed on a separate display. 
In the same field of endeavor, Ludwig discloses a method, wherein the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive area of a remote controlling device, wherein the text input is displayed on a separate display (see Figs. 13 and 15; the removable module 1550 includes touch-sensitive area to remotely input touch events; Fig. 13 shows that user can select multiple locations to anchor a first cursor 1301 and a second cursor 1351; Fig. 15 shows that input device and display are separate). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Patent claims such that the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive area of a remote controlling device, wherein the text input is displayed on a separate display as taught by Ludwig. One of ordinary skill in the art would have been motivated to do this because providing the touch-sensitive area in a remote controlling device allows user to provide input that would relieve fatigue or pain, or prevent injury (see Ludwig, paragraph 54). 
Regarding claims 26 and 38: 
Claims 26 and 38 each recites similar limitation as in claim 22.  Hence, claims 26 and 38 are rejected under the same reason as discussed above in claim 22. 
Claims 23, 24, 27, 28 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-12 of U.S. Patent No. 10,725,633 in view of Yang (US 2016/0077652). 
Regarding claim 23: 
The patent claim disclose all the features in claim 21.  The patent claim does not disclose the method, wherein the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive areas of a wheel.
In the same field of endeavor, Yang discloses a method, the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive area of a wheel (see paragraph 64; “the input unit 3 may be provided at… a spoke 221 of a steering wheel 210”; the input unit 3 is capable of receiving a plurality of touch events). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of patent claim, wherein the first starting location of the first touch event and the second location of the second touch event resides on the touch-sensitive areas of a wheel as taught by Yang. One of ordinary skill in the art would have been motivated to do this because user can interact with various systems through the touch-sensitive input device while maintaining hands on the wheel. 
Regarding claim 24: 
The patent claim and Yang disclose all the features in claim 23.  Yang further discloses the method, wherein the touch sensitive areas of the wheel may be visually represented with built-in displays, displaying the portions of the keyboard (see paragraph 64; “The input unit 3 may be implemented by…a virtual keyboard”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of patent claim, wherein the touch sensitive areas of the wheel may be visually represented with built-in displays, displaying the portions of the keyboard as taught by Yang. One of ordinary skill in the art would have been motivated to do this because user can input/edit text through the displayed keyboard while maintaining hands on the wheel. 
Regarding claims 27 and 28: 
Claims 27 and 28 recite similar limitations as in claims 23 and 24, respectively.  Hence, claims 27 and 28 are rejected under the same reason as discussed above in claims 23 and 24. 
Regarding claim 39: 
Claim 38 recites similar limitations as in claims 23 and 24.  Hence, claim 38 is rejected under the same reasons as discussed above in claims 23 and 24. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (US 8,896,552) is cited to show a display input device capable of selecting a section of a text via a plurality of touch events. 
Chang et al. (US 2014/0043265) discloses a fan shaped keyboard. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625